United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2938
                                    ___________

Walter Steven Brown,                     *
                                         *
            Appellant,                   *
                                         *
Diane Kay Brown,                         *
                                         * Appeal from the United States
            Plaintiff,                   * District Court for the
                                         * Southern District of Iowa.
      v.                                 *   [UNPUBLISHED]
                                         *
Internal Revenue Service,                *
                                         *
            Appellee.                    *
                                    ___________

                            Submitted: December 16, 1998
                                Filed: December 22, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Walter Steven Brown appeals from the district court&s1 affirmance of the




      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
bankruptcy court&s2 refusal to exercise residual jurisdiction over his and his wife&s
dismissed Chapter 12 bankruptcy case. Having carefully reviewed the record and the
parties& submissions on appeal, we deny Brown&s request for stay pending appeal and
we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable Lee M. Jackwig, United States Bankruptcy Judge for the
Southern District of Iowa.

                                         -2-